    Case: 1:15-cv-08928 Document #: 118 Filed: 09/18/20 Page 1 of 5 PageID #:1193




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

UNITED STATES OF AMERICA ex rel.
LAZARO SUAREZ, and on behalf of the STATE
OF CALIFORNIA, et al.,
                                                   Case No. 1:15-cv-08928
                 Plaintiff-Relator.
                                                   Honorable Rebecca R. Pallmeyer
            v.

ABBVIE INC.,

                 Defendant.




   REPLY BRIEF IN SUPPORT OF RELATOR’S SUPPLEMENTAL AUTHORITY IN
                   OPPOSITION TO MOTION TO DISMISS




2041441.2
    Case: 1:15-cv-08928 Document #: 118 Filed: 09/18/20 Page 2 of 5 PageID #:1194




            The recent decision in Mayuko Holwill et al. v. AbbVie Inc. et al., Case No. 1:18-cv-0679

(N.D. Ill.)(“Holwill”) held—based on allegations directly in line with Relator’s here that

AbbVie’s Nurse Ambassador Program eliminates expenses that physicians would otherwise

incur—that the Plaintiffs had plausibly alleged unlawful kickbacks. Holwill supports why

AbbVie’s motion to dismiss Relator’s Complaint should be denied. AbbVie’s attempt to argue

otherwise is misplaced.

            First, AbbVie implies that Holwill was wrongly decided. But AbbVie does not

meaningfully respond to the opinion’s reasoning. Yet Holwill makes clear why “Plaintiffs have

alleged facts with sufficient particularity to support their claim that AbbVie provided unlawful

kickbacks to physicians who prescribed Humira.” Id. at 4. AbbVie cannot escape that conclusion

by relying on its own self-serving characterization of the Ambassador Program. AbbVie also

claims that Holwill is wrong on the law of scienter, a conclusion it reaches only by improperly

putting each factual allegation in a separate silo. In securities cases, though, courts examine “all

of the facts alleged, taken collectively”, and “not whether any individual allegation, scrutinized

in isolation” raises a strong inference of scienter. Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

551 U.S. 308, 323 (2007). Thus, even under the stringent pleading standard for scienter in

securities cases, given the various inter-connected building blocks, scienter in Holwill was

satisfied. It is likewise satisfied here.

            Second, AbbVie argues that Holwill is distinguishable due to the allegations that AbbVie

supplied meals, items of value, and similar inducements for prescriptions—items AbbVie cannot

deny are kickbacks, but claims Relator has not alleged here. Dkt. No. 117 at 3.1 Yet Relator

1
  The Holwill complaint was filed based on the unsealing of this matter and Relator’s case
alleging kickbacks under the California Insurance Frauds Prevention Act (“California CDI
matter”) and the alleged market impact that followed. Id. at 2-3. The California CDI matter
brought extensive allegations involving the Ambassador Program as a kickback under the
Insurance Frauds Prevention Act, and that case was resolved earlier this year. See State of
California ex rel. Suarez v. AbbVie Inc., No. RG18893169 (Cal. Super. Ct.) and Settlement
Agreement, available at: http://www.insurance.ca.gov/0400-news/0100-press-
releases/2020/upload/AbbVieSettlementAgreement2020.pdf . The settlement agreement
provided for (and was predicated upon) non-monetary terms involving AbbVie’s and


                                                  -1-
2041441.2
    Case: 1:15-cv-08928 Document #: 118 Filed: 09/18/20 Page 3 of 5 PageID #:1195




alleges that AbbVie created the Ambassador Program to induce HUMIRA prescriptions by

providing economic value to doctors and their staff.

            To effectuate that hidden purpose, in addition to their key work with patients as so-called

extensions of the doctors’ offices, Ambassadors provided time, assistance, and benefits and were

part of AbbVie’s speaker dinner program (Compl. at ¶¶ 110-111). For example, Relator

describes meals and materials provided to office staff in connection with the program, as well as

shorter visits (about which they Ambassadors were instructed “don’t document”) (id. at ¶¶ 99-

100, 105), identifies specific “doctors who were influenced in their prescribing behavior by

speaker dinners” (id. at ¶ 111), and alleges that “AbbVie’s deployment of Ambassadors to these

[speaker] dinners was designed to influence prescription decisions” (id. at ¶ 112). Thus,

AbbVie’s attempted dichotomy between gifts and meals, on the one hand, and the time-saving

clinical and insurance work, on the other, misses the point that the Ambassador Program was a

vehicle to provide benefits to doctors to induce prescriptions.

            Relator respectfully submits that Holwill is instructive as to whether Relator has alleged

the existence of kickbacks and has satisfied the scienter requirement.



Dated: September 18, 2020                   Respectfully submitted,

                                            /s/ Rachel Geman

                                            Rachel Geman (Pro Hac Vice)
                                            rgeman@lchb.com
                                            Jason L. Lichtman
                                            jlichtman@lchb.com
                                            LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                            250 Hudson Street, 8th Floor
                                            New York, NY 10013-1413
                                            Telephone: 212.355.9500
                                            Facsimile: 212.355.9592



Ambassadors’ interactions with doctors and patients (among other things). See Settlement
Agreement, ¶1(a)-(k). The terms are only applicable in California, however. Id.


                                                    -2-
2041441.2
    Case: 1:15-cv-08928 Document #: 118 Filed: 09/18/20 Page 4 of 5 PageID #:1196




                                  /s/ Robert A. Clifford
                                  Robert A. Clifford
                                  rac@cliffordlaw.com
                                  Shannon M. McNulty
                                  smm@cliffordlaw.com
                                  Kristofer S. Riddle
                                  ksr@cliffordlaw.com
                                  120 N. LaSalle Street, Suite 3100
                                  Chicago, Illinois 60602
                                  Telephone: 312.899.9090
                                  Facsimile: 312.251.1160

                                  Attorneys for Plaintiff-Relator Lazaro Suarez




                                         -3-
2041441.2
    Case: 1:15-cv-08928 Document #: 118 Filed: 09/18/20 Page 5 of 5 PageID #:1197




                                    CERTIFICATE OF SERVICE

            I hereby certify that on September 18, 2020 the foregoing was electronically filed with

the Clerk of Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.

                                                         /s/ Rachel Geman
                                                          Rachel Geman




                                                   -4-
2041441.2
